UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4482



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUGENE NESBITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-01-597)


Submitted:   December 10, 2002            Decided:   January 16, 2003


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Paul M. Tiao, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following   a   conditional   guilty    plea,   Eugene    Nesbitt    was

convicted of possessing ammunition after having been convicted of

a felony, see 18 U.S.C.A. § 922(g) (West 2000), and sentenced to

180 months in prison.      Nesbitt reserved his right to appeal the

district court’s denial of his motion to suppress evidence obtained

during a search of his vehicle and has appealed that order. We have

reviewed the record and considered the arguments made on appeal,

and we find no reversible error.            Accordingly, we affirm the

district court’s denial of the motion to suppress and we therefore

affirm Nesbitt’s conviction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would    not   aid   the

decisional process.




                                                                    AFFIRMED




                                    2